DETAILED ACTION
This correspondence is in response to the communications received July 29, 2022.  Claims 1-3, 6 and 7 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-3, 6 and 7 are allowed. 

The following is an Examiner's statement of reasons for allowance: The ultrasonic sensor as recited in the claims of the instant invention fail to be taught by the prior art cited of interest.

    PNG
    media_image1.png
    564
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    660
    707
    media_image2.png
    Greyscale

 
Regarding claim 1, the prior art discloses an ultrasonic sensor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the claimed ultrasonic sensor with element substrate with opening section, vibrating plate that closes the opening section, plurality of piezoelectric elements, vibration regions of vibrating plate, plurality of beam sections, third side and fourth side of the opening section, the particular angle between first through fourth sides as described in the claim (see Applicant’s Fig. 4) which delineate that the opening has a particular shape as can be seen in plan view, again in Fig. 4, and finally wherein the “third side and the fourth side are provided in positions overlapping the beam sections in the plan view”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893